617 So.2d 482 (1993)
Thomas P. BROWN, et al.
v.
AVONDALE INDUSTRIES, INC.
No. 93-C-0388.
Supreme Court of Louisiana.
April 23, 1993.
PER CURIAM.
The injured employee received worker's compensation benefits under 33 U.S.C. § 905(a), the Longshore and Harbor Workers' Compensation Act, during the time of concurrent jurisdiction with the Louisiana Worker's Compensation Act. Because the employee elected benefits under the federal Act, the state Act was not implicated. Defendant, even if it would be a statutory employer under the state Act, cannot claim the tort immunity provided to principals by that Act, because the conflicting provisions of the federal Act selected by the employee control.
Accordingly, the judgments of the lower courts are reversed, the motion for summary judgment is denied, and the case is remanded to the district court for further proceedings.
WATSON, J., not on panel.